DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to application number 16/581,747 ASSISTIVE APPARATUS WITH AN ADJUSTABLE BACKREST ASSEMBLY, filed 09/27/2019. Claims 1-16 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: See Figures 1-9.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjustable mechanism (e.g., ..associated with the knobs) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  In lines 1 and 10, “is disclosed” and “means” should be deleted.
The disclosure is objected to because of the following informalities: 
Paragraphs 0040-0074 detail Figures 20A-28 and reference numerals that are not found in the pending application;
Page 6, para 0031, “Figure 88” should read –Figure 8B--.  
Appropriate correction is required.
Claim Objections
Claims 1, 4 and 14 are objected to because of the following informalities:  
In claim 1, The Examiner requests clarification on the mechanism utilized for adjusting knobs;
In claim 4, the phrase “are capable of” is narrative and indefinite language, and should read –move--;
In claim 14, the phrase “so as to position” is narrative and should read – in order to position.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,162,333 B1 to Bartlett.  Bartlett discloses, As to claim 1, a assistive apparatus 10 a back rest pad 61, a top support frame 20, 70 connected to the back rest pad (see figure 2 below); a bottom support frame 33, 40, 43 connected to the top support frame with one or more adjustable knobs 41, 42, 45, 110, 48 (see figure 5); and a support frame mounting base 30 connected to As to claim 2, one or more back supporting legs 31, 32 connected to the frame base.  As to claim 4, the one or more adjustable knobs are capable of moving from a first vertical position where the top support frame is at a base height to a second vertical position where the top support frame is at a desirable height (see figure 1 – first position; figure 2 – second position).

    PNG
    media_image1.png
    761
    567
    media_image1.png
    Greyscale





Conclusion

10.	Claims 3, 5-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/LORI L BAKER/Primary Examiner, Art Unit 3754